Title: John Adams to Abigail Adams, 13 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Phila. Aug. 13. 1777
     
     We have been sweltering here, for a great Number of days together, under the scalding Wrath of the Dog Star. So severe a Spell of Heat has scarcely been known these twenty Years. The Air of the City has been like the fierce Breath of an hot oven. Every Body has been running to the Pumps all day long. There has been no finding a Place of Comfort—the shade, and the very Entrys of Houses where they have the best Draughts of Air, have been scarcely tolerable. This season always affects me, deeply. It exhausts my Spirits, and takes away all my Strength of Mind and Body. I have never lived here in Dog days, without becoming so enfeebled, and irritated, as to be unable to sleep soundly and regularly and to be still more reduced by Night Sweats. If I can avoid these Inconveniences, this year, I shall be happy. But I have experienced something of it, already, altho not in any great Degree.
     When the Weather is so extream, the Fatigue of even holding a Pen to write a Letter, is distressing.
     We have no News from the Fleet since last Thursday when about 200 of them were seen off of Synepuxent.
     What will our People do with Burgoigne? He has put himself in the Power of the People in that Quarter, and if they do not make him repent his Folly, they will be to blame. It is a Shame that such an handfull should ravage in a Country so populous.
     You will see by the Papers that Manly is taken.—What a Disappointment to Us!—Yet We might have expected it. What rational Creatures could order two thirty Gun Frigates to cruise on the American Coast, for the Protection of Trade. They should have been ordered to some other Seas—to France, to Spaign, to the Baltic, the Mediterranean—any where but where they were.
     The Ship and Men are a Loss, but We must build more.
    